                              Case 20-12168-CSS              Doc 16       Filed 09/14/20        Page 1 of 4



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE


             In re:                                                     Chapter 11

             TOWN SPORTS INTERNATIONAL, LLC,                            Case No. 20-12168 (CSS)
             et al.,1
                                                                        (Joint Administration Requested)
                                                Debtors.


                       NOTICE OF (I) FILING OF BANKRUPTCY PETITIONS AND RELATED
                    DOCUMENTS AND (II) AGENDA FOR TELEPHONIC AND VIDEO HEARING
                      ON FIRST DAY PLEADINGS SCHEDULED FOR SEPTEMBER 16, 2020 AT
                 10:00 A.M. (ET), BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI AT THE
                  UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE2


             THIS HEARING WILL BE HELD TELEPHONICALLY VIA COURTCALL AND, IN CERTAIN
              CIRCUMSTANCES, BY VIDEO VIA ZOOM. ALL PARTIES WISHING TO APPEAR MUST
                DO SO TELEPHONICALLY BY CONTACTING COURTCALL, LLC AT 866-582-6878.
             ONLY THOSE PARTIES THAT WILL BE ADDRESSING THE COURT SHOULD APPEAR BY
                   VIDEO VIA ZOOM IN ADDITION TO THEIR COURTCALL REGISTRATION.

                 PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE MUTED
                            AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                      Topic: Town Sports Intl 20-12168 First Day hearing
                              Time: September 16, 2020 10:00 A.M. Eastern Time (US and Canada)

                                                        Join ZoomGov Meeting
                                            https://debuscourts.zoomgov.com/j/1613882367

                                                        Meeting ID: 161 388 2367
                                                           Passcode: 278206




             1
                The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
             address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
             large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
             the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided
             herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
             noticing agent at http://dm.epiq11.com/TownSports, or by contacting the proposed undersigned counsel for the
             Debtors.
             2
                All motions and other pleadings referenced herein are available free of charge by visiting the Debtors’ case
             website at http://dm.epiq11.com/TownSports or by request to Debtors’ proposed counsel (Michael Girello,
             paralegal, at mgirello@ycst.com).

26980548.2
                              Case 20-12168-CSS              Doc 16        Filed 09/14/20   Page 2 of 4



                 PLEASE TAKE NOTICE that, on September 14, 2020, the debtors in possession in the
         above-captioned cases (collectively, the “Debtors”) filed the following voluntary petitions
         (collectively, the “Petitions”) for relief under chapter 11 of title 11 of the United States Code, 11
         U.S.C. §§ 101–1532 (the “Bankruptcy Code”), and related pleadings with the Clerk of the
         United States Bankruptcy Court for the District of Delaware. The Debtors continue to operate
         their businesses as debtors in possession pursuant to sections 1107(a) and 1108 of the
         Bankruptcy Code.

         PETITIONS AND RELATED PLEADINGS

         1.         Voluntary Petitions (Lead Cases)
                    A.    TSI Holdings II, LLC, Case No. 20-12167
                    B.    Town Sports International, LLC, Case No. 20-12168

         2.         Declaration of Phillip Juhan in Support of Chapter 11 Petitions and First Day Motions
                    [Docket No. 12, 9/14/20]3

                 PLEASE TAKE FURTHER NOTICE that, a telephonic and video hearing with respect
         to the following first day pleadings (collectively, the “First Day Pleadings”), to the extent set
         forth below, is scheduled for September 16, 2020 at 10:00 a.m. (ET) (the “First Day Hearing”)
         before The Honorable Christopher S. Sontchi, Chief United States Bankruptcy Judge for the
         District of Delaware.

         FIRST DAY PLEADINGS GOING FORWARD

         3.         Debtors’ Motion for Entry of an Order Directing the Joint Administration of the Debtors’
                    Chapter 11 Cases [Docket No. 2, 9/14/20]

                    Status:           This matter will be going forward.

         4.         Debtors’ Application for an Order Appointing Epiq Corporate Restructuring, LLC as
                    Claims and Noticing Agent Effective as of the Petition Date [Docket No. 3, 9/14/20]

                    Status:           This matter will be going forward.

         5.         Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a) and 366 of the
                    Bankruptcy Code, (I) Prohibiting Utility Companies from Altering, Refusing, or
                    Discontinuing Utility Services, (II) Deeming Utility Companies Adequately Assured of
                    Future Payment, (III) Establishing Procedures for Determining Additional Adequate
                    Assurance of Payment, and (IV) Setting a Final Hearing Related Thereto [Docket No. 4,
                    9/14/20]

                    Status:           This matter will be going forward on an interim basis.




         3
             The physical location of this declarant is Atlanta, GA.

26980548.2
                                                                       2
                         Case 20-12168-CSS      Doc 16     Filed 09/14/20    Page 3 of 4



         6.    Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a), 363(b),
               507(a)(8), 541, 1107(a) and 1108 of the Bankruptcy Code, (I) Authorizing the Debtors to
               Pay Certain Prepetition Taxes and Fees and Related Obligations, (II) Authorizing Banks
               to Honor and Process Check and Electronic Transfer Requests Related Thereto, and (III)
               Scheduling a Final Hearing [Docket No. 5, 9/14/20]

               Status:        This matter will be going forward on an interim basis.

         7.    Debtors’ Motion for Entry of Interim and Final Orders, Pursuant to Sections 105(a),
               363(b), 507(a)(4) and 507(a)(5) of the Bankruptcy Code, (A) Authorizing (I) Payment of
               Prepetition Employee Wages, Salaries and Other Compensation; (II) Payment of
               Prepetition Employee Business Expenses; (III) Contributions to Prepetition Employee
               Benefit Programs and Continuation of Such Programs in the Ordinary Course; (IV)
               Payment of Workers’ Compensation Obligations; (V) Payments for Which Prepetition
               Payroll Deductions Were Made; (VI) Payment of All Costs and Expenses Incident to the
               Foregoing Payments and Contributions; and (VII) Payment to Third Parties of All
               Amounts Incident to the Foregoing Payments and Contributions; and (B) Authorizing
               Banks to Honor and Process Check and Electronic Transfer Requests Related Thereto
               [Docket No. 6, 9/14/20]

               Status:        This matter will be going forward on an interim basis.

         8.    Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a) and 363 of the
               Bankruptcy Code, (I) Authorizing Payment of Prepetition Obligations Incurred in the
               Ordinary Course of Business in Connection with Insurance Programs, Including Payment
               of Policy Premiums and Broker Fees; (II) Authorizing Banks to Honor and Process
               Check and Electronic Transfer Requests Related Thereto, and (III) Scheduling A Final
               Hearing [Docket No. 7, 9/14/20]

               Status:        This matter will be going forward on an interim basis.

         9.    Debtors’ Motion for Entry of an Order Authorizing the Debtors to Honor and Continue
               Customer Programs and Customer Obligations in the Ordinary Course of Business
               [Docket No. 8, 9/14/20]

               Status:        This matter will be going forward.

         10.   Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to (A) Continue
               Operating Existing Cash Management System, (B) Honor Certain Prepetition Obligations
               Related Thereto, (C) Maintain Existing Business Forms, and (D) Continue to Perform
               Intercompany Transactions, and (II) Granting Related Relief [Docket No. 10, 9/14/20]

               Status:        This matter will be going forward on an interim basis.

         11.   Motion of the Debtors for Interim and Final Orders (I) Authorizing the Debtors to Use
               Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the Automatic Stay,
               (IV) Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 11,
               9/14/20]

26980548.2
                                                       3
                          Case 20-12168-CSS      Doc 16     Filed 09/14/20    Page 4 of 4



                Status:        This matter will be going forward on an interim basis.

                 PLEASE TAKE FURTHER NOTICE that parties who wish to participate in the First
         Day Hearing may do so by contacting CourtCall at 866-582-6878 to register their appearance for
         audio     AND,       in    certain     circumstances,   by    joining    through     Zoom     at
         https://debuscourts.zoomgov.com/j/1613882367 Meeting ID: 161 388 2367 Passcode: 278206
         for video. Only those parties that will be addressing the Court should appear by video via Zoom
         in addition to their CourtCall registration.

                PLEASE TAKE FURTHER NOTICE that objections, if any, to the First Day
         Pleadings may be made at the First Day Hearing.

         Dated: Wilmington, Delaware          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                September 14, 2020
                                              /s/ Sean T. Greecher
                                              Robert S. Brady (No. 2847)
                                              Sean T. Greecher (No. 4484)
                                              Jordan E. Sazant (No. 6515)
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 571-6600
                                              Facsimile: (302) 571-1253
                                              Email: rbrady@ycst.com
                                                      sgreecher@ycst.com
                                                      jsazant@ycst.com

                                              and

                                              KIRKLAND & ELLIS LLP
                                              Nicole L. Greenblatt, P.C. (pro hac vice pending)
                                              Mark McKane, P.C. (pro hac vice pending)
                                              Derek I. Hunter (pro hac vice pending)
                                              601 Lexington Avenue
                                              New York, New York 10022
                                              Telephone: (212) 446-4800
                                              Facsimile: (212) 446-4900

                                              KIRKLAND & ELLIS LLP
                                              Mark McKane, P.C. (pro hac vice pending)
                                              555 California Street
                                              San Francisco, CA 94104
                                              Telephone: (415) 439-1400
                                              Facsimile: (415) 439-1500

                                              Proposed Counsel to the Debtors
                                              and Debtors in Possession


26980548.2
                                                        4
